19-883
People’s Club of Nigeria Int’l v. People’s Club of Nigeria Int’l – N.Y. Branch



                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 22nd day of July, two thousand twenty.

PRESENT: PETER W. HALL,
           JOSEPH F. BIANCO,
                      Circuit Judges.
           TIMOTHY STANCEU, *
                      Judge.
_____________________________________

Peoples Club of Nigeria International, Inc.,

                                  Plaintiff-Appellant,

                                  v.                                             19-883



*Chief Judge Timothy C. Stanceu, of the United States Court of International Trade,
sitting by designation.
                                                                        1
Peoples Club of Nigeria International – New York
Branch, Inc., Peoples Club of Nigeria Princeton
Branch, Inc., Godfrey R. Ajoku, Francis Owoh,
Polycarp Z. Ubah,

                   Defendants-Appellees,

People’s Club of Nigeria International – New York
Chapter, Inc., People’s Club of Nigeria, Princeton
Junction Branch, Inc.,
                   Defendants.
_____________________________________

For Appellant:                        DANIEL J. KRISCH, Halloran & Sage LLP,
                                      Hartford, Connecticut.

For Appellees:                        ERIN K. FLYNN, Clair & Gjertsen, White
                                      Plains, New York.



Appeal from a judgment of the United States District Court for the District of

Connecticut (Bryant, J.).

      UPON       DUE    CONSIDERATION,         IT   IS   HEREBY     ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

VACATED.

      People’s Club of Nigeria International, Inc. (“People’s Club”) appeals from

a judgment of the United States District Court for the District of Connecticut

(Bryant, J.) entered on April 2, 2019, dismissing People’s Club’s amended



                                           2
complaint for failure to allege sufficient damages to meet the $75,000 amount in

controversy requirement for diversity jurisdiction.       We assume the parties’

familiarity with the underlying facts, the record of prior proceedings, and

arguments on appeal, which we reference only as necessary to explain our decision

to vacate.

                                         I.

      All factual allegations are taken from the amended complaint, and we

assume these factual allegations to be true for the purposes of this appeal. See

Pension Ben. Guar. Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan

Stanley Inv. Mgmt. Inc., 712 F.3d 705, 717 (2d Cir. 2013). They are as follows:

      Pursuant to a Memorandum of Understanding (“MOU”) between the

parties, Appellant, the Connecticut branch of the International People’s Club of

Nigeria, was slated to host a regional induction ceremony in 2018. Appellees—the

New York and Princeton, New Jersey branches of that organization, their

chairmen, and the Princeton chair emeritus—conspired to breach the MOU and

“disrupt, disorder, and coopt the Ceremony” by inviting individuals on the

organization’s listserv to attend a rival induction ceremony taking place on the

same day as Appellant’s ceremony. J. App. at 63. Appellant sought an injunction



                                         3
to prevent Appellees from hosting the rival ceremony and sought damages for

breach of contract, detrimental reliance, tortious interference with contracts, and

breach of the duty of good faith and fair dealing. Appellees thereafter moved to

dismiss for lack of subject matter jurisdiction on the basis that the amount in

controversy does not exceed $75,000.

      Before the deadline for completing discovery had passed, the district court

dismissed the amended complaint, holding that Appellant failed to satisfy the

amount in controversy requirement because it did not show to a “reasonable

probability” that recoverable damages would pass the $75,000 threshold necessary

to invoke diversity jurisdiction. Id. at 139.   The district court found the

compensatory damages alleged by Appellant to be functionally capped at roughly

$29,600: $24,000 for the breach of the MOU and $5,600 for lost revenue from what

would have been advertisement purchases made by inductees of the rival

induction ceremony and ticket purchases by those inductees’ supporters. The

district court explained that allegations of lost revenue from advertising, ticket

sales, and raffle sales, allegations of reputational harm, and allegations of threats

to Appellant’s continued existence were “too speculative to meet the amount in

controversy requirement.” Id. The district court also wrote that Appellant “alleges



                                         4
no factual allegations to support its claim for punitive damages,” and that even if

those damages were not conclusory, whether there would be an award of punitive

damages and in what amount were “pure speculation.” J. App. at 140. The district

court did not explicitly analyze whether Appellant’s claim for tortious interference

with contracts and the underlying allegations could support an award of punitive

damages, an omission Appellant challenges on appeal.

                                         II.

      We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. “We

review de novo a district court’s subject matter jurisdiction determination.”

DiTolla v. Doral Dental IPA of New York, 469 F.3d 271, 275 (2d Cir. 2006).

                                         III.

      For diversity jurisdiction to attach, a plaintiff must assert a claim for

damages that meets the amount in controversy requirement “to a reasonable

probability,” but “we recognize a rebuttable presumption that the face of the

complaint is a good faith representation of the actual amount in controversy.”

Scherer v. Equitable Life Assurance Soc’y of U.S., 347 F.3d 394, 397 (2d Cir. 2003)

(internal quotation marks omitted). Our caselaw is clear that “the sum claimed by

the plaintiff controls if the claim is apparently made in good faith” and that



                                          5
dismissal is appropriate only if the legal impossibility of recovering above the

threshold amount is “so certain as virtually to negat[e] the plaintiff’s good faith in

asserting the claim.” Chase Manhattan Bank, N.A. v. Am. Nat. Bank and Tr. Co. of

Chicago, 93 F.3d 1064, 1070-71 (2d Cir. 1996) (internal quotation marks omitted); see

also St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (“[I]f, from

the face of the pleadings, it is apparent, to a legal certainty, that the plaintiff cannot

recover the amount claimed . . . the suit will be dismissed.”). “If the right of

recovery is uncertain, the doubt should be resolved . . . in favor of the subjective

good faith of the plaintiff.” Tongkook Am. v. Shipton Sportswear Co., 14 F.3d 781,

785-86 (2d Cir. 1994) (internal quotation marks omitted); see also Zacharia v. Harbor

Island Spa, Inc., 684 F.2d 199, 202 (2d Cir. 1982) (“[E]ven where [plaintiff’s]

allegations leave grave doubt about the likelihood of a recovery of the requisite

amount, dismissal is not warranted.”). The “legal certainty” inquiry is “analyzed

by what appears on the face of the complaint.”              Wolde-Meskel v. Vocational

Instruction Project Cmty. Servs., Inc., 166 F.3d 59, 63 (2d Cir. 1999).

      We think the district court erred in dismissing the case. While we are

persuaded by Appellant’s argument that the district court undercounted the

compensatory damages available to it by erroneously ignoring an additional



                                            6
$5,200 in damages for unpurchased advertisements and an unspecified amount of

lost revenue from raffle ticket sales, we are not convinced that the addition of these

damages would be sufficient to confer jurisdiction. We do, however, think that

available punitive damages could push Appellant’s recovery over the

jurisdictional threshold. 1

       It is well settled that “[w]here both actual and punitive damages are

recoverable under a complaint[,] each must be considered to the extent claimed in

determining jurisdictional amount.”               Bell v. Preferred Life Assur. Soc’y of

Montgomery, Ala., 320 U.S. 238, 240 (1943); see also A.F.A. Tours, Inc. v. Whitchurch,

937 F.2d 82, 87 (2d Cir. 1991) (“[I]f punitive damages are permitted under the

controlling law, the demand for such damages may be included in determining

whether the jurisdictional amount is satisfied.”). Punitive damages available

under state law can help a plaintiff meet the jurisdictional requirement even where

they make up the bulk of the amount in controversy. See, e.g., Bell, 320 U.S. at 240

(holding that, even where petitioner is limited to $1,000, jurisdictional threshold

of $3,000 may be met by punitive damages); Colavito v. New York Organ Donor

Network, Inc., 438 F.3d 214, 221-22 (2d Cir. 2006) (adopting reasoning of district


1If, at the conclusion of this case, Appellant is adjudged entitled to less than $75,000, the
district court may impose costs on Appellant. See 28 U.S.C. § 1332(b).
                                              7
court that amount in controversy requirement was met because New York law

allowed punitive damages even where there are only nominal compensatory

damages, and plaintiff could theoretically recover over $75,000 in punitive

damages). But, “in computing jurisdictional amount, a claim for punitive damages

is to be given closer scrutiny . . . than a claim for actual damages.” Zahn v. Int’l

Paper Co., 469 F.2d 1033, 1033 n.1 (2d Cir. 1972).

      In Connecticut, a plaintiff may recover punitive damages for a tortious

interference claim.     See, e.g., Beacon Ins. & Inv. Grp., LLC v. Panzo, No.

CV146044992S, 2016 WL 4507389, at *17 (Conn. Super. Ct. July 25, 2016). “A claim

for tortious interference with contractual relations requires the plaintiff to establish

(1) the existence of a contractual or beneficial relationship, (2) the defendants’

knowledge of that relationship, (3) the defendants’ intent to interfere with the

relationship, (4) the interference was tortious, and (5) a loss suffered by the

plaintiff that was caused by the defendants’ tortious conduct.” Landmark Inv. Grp.,

LLC v. CALCO Const. & Dev. Co., 318 Conn. 847, 864 (2015) (internal quotation

marks omitted). A party can prove that a given interference was tortious by

showing “that the defendant was guilty of fraud, misrepresentation, intimidation

or molestation . . . or that the defendant acted maliciously.” Id. at 868 (internal



                                           8
quotation marks omitted). The “malice” that must be demonstrated is “intentional

interference without justification,” and whether or not interference is tortious is a

question of fact for the jury. Id. at 869. Entitlement to punitive damages for such

a claim arises where “the defendant exhibited a reckless indifference to the rights

of others or an intentional and wanton violation of those rights.” Id. at 878

(internal quotation marks omitted).

      Read in the light most favorable to Appellant, the amended complaint has

alleged facts sufficient to support a claim under Connecticut law for tortious

interference with Appellant’s contracts with various vendors, and, if the jury were

persuaded, that the tortious conduct would entitle Appellant to punitive damages.

Paragraph 18 of the amended complaint pleads that “defendants gave specific and

unambiguous authorization to the plaintiff to undertake the necessary

expenditures for the conference, including guaranteed lodging commitments,

international travel arrangements, ad book sales and production, and marketing.”

J. App. at 62.   These allegations support the first two prongs of a tortious

interference claim: the existence of contractual relationship with vendors and the

defendants’ knowledge of those contracts.         Paragraph 20 of the amended

complaint alleges that defendants “surreptitiously conspired to . . . disrupt,



                                         9
disorder, and coopt the Ceremony,” id. at 63, thereby intentionally interfering with

the contractual relationships of which they were aware and potentially

demonstrating, at the very least, the reckless indifference necessary to support an

award of punitive damages. Whether the interference alleged was tortious is a

question of fact for the jury, but the allegations permit the inference that Appellees

acted maliciously. And finally, Appellant alleges a loss from this interference in

terms of “financial harm, and significant prospective financial harm from its

inability to meet lodging and other logistical guarantees.” Id. at 63-64. Even given

the more stringent standard by which we analyze whether punitive damages are

available to meet the jurisdictional threshold, see Zahn, 469 F.2d at 1033 n.1, we are

unable to say that it is a “legal certainty” such damages are unavailable or are so

small that they cannot push Appellant over the jurisdictional line. St. Paul Mercury

Indem. Co., 303 U.S. at 289. It was error, therefore, to dismiss the amended

complaint for lack of jurisdiction.




                                      *   *      *




                                          10
      We have considered Appellant’s remaining arguments and find them to be

without merit. We VACATE the judgment of the district court and REMAND for

further proceedings consistent with this order.




                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk of Court




                                        11